34 So. 3d 781 (2010)
Christopher DEMAREST, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2845.
District Court of Appeal of Florida, Fifth District.
May 14, 2010.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant *782 Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The reference to a violation of condition D-5 contained within the order dated November 18, 2009, is stricken. In all other respects, Appellant's judgment of conviction and sentence is AFFIRMED.
ORFINGER, TORPY and JACOBUS, JJ., concur.